The only question to be determined on this appeal is as to whether there is evidence in the record to sustain the trial court's finding as to where certain merchandise, consisting of a quantity of onions and potatoes, was to be delivered in good, merchantable condition. It is claimed by the plaintiff that the defendant agreed that said produce should arrive in a marketable condition at a distant foreign port; while the defendant, on the other hand, contends that San Francisco was the point of delivery to which the guarantee *Page 716 
as to the condition of the produce had reference. The evidence shows that part of the goods on their arrival at the foreign port was decayed and unmerchantable, but there is evidence to sustain the finding of the court that the extent of defendant's warranty was that the potatoes and onions should be in good, marketable condition at San Francisco. This court, therefore, under the familiar rule relating to the presence of a conflict in the evidence, will not disturb the finding of the trial court.
Judgment affirmed.